Order entered December 27, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00724-CV

                            FLAGSTAR BANK, FSB, Appellant

                                              V.

                           MARK WALKER, ET AL., Appellees

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-04864-2009

                                          ORDER
       We GRANT appellant/cross-appellee’s motion for an extension of time to file: (1) its

reply brief to the brief filed by appellee First American Title Insurance Company; and (2) its

combined reply and cross-appellee’s brief to the brief filed by appellees/cross-appellants Mark

Walker and Contemporary Title Solutions.          Appellant/cross-appellee shall file the above-

mentioned briefs on or before January 27, 2014.


                                                     /s/    ADA BROWN
                                                            JUSTICE